Per Curiam,
In reversing a former judgment in this case on an appeal by the defendant it was said: “The evidence in the case called for a submission to the jury of two questions of fact: first, was the plaintiff injured in consequence of negligence on the part of Ms employer? and, second, was the defendant the employer?” The ground of reversal was the failure to submit the second question: see 223 Pa. 96. At the second trial the main question was whether the plaintiff was employed by the defendant or by a man who had been its foreman but had a contract for doing the work on wMch the plaintiff was engaged, wMch on its face was an independent contract'. The evidence on tMs subject was conflicting, but there was testimony from wMch the jury might infer that, if the contract set up had gone into effect, it had been abandoned, and that the work was being carried on by the defendant. The question could not have been withdrawn from the jury. It was submitted in such a manner as fully to protect. every interest of the defendant. Where there is a reasonable doubt as to the facts or the inferences to be drawn from them, the. case is necessarily for the jury: Howett v. R. R. Co., 166 Pa. 607.
The judgment is affirmed.